OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLE.
La sección 4 de la Ley de 10 de marzo de 1904 relativa a los taquígrafos-reporters, dispone, Leyes de ese año, página 110:
“El taquígrafo entregará los récords y notas tomadas por él al Secretario de la Corte de Distrito del distrito en que las notas fueron tomadas y celebrado el juicio.”
El deber del taquígrafo es radicar la transcripción de sus notas taquigráficas y entonces ésta se convierte en parte oficial de los autos. Cualquier persona puede obligar a un taquígrafo a radicar la transcripción de sus notas taqui-gráficas mediante la orden correspondiente de la corte o tal vez valiéndose de un recurso de mandamus. Podría se-guirse un procedimiento de desacato por negarse a obedecer la orden de la corte.
La sección 5 de dicha ley es la que da a una persona el derecho a recibir una copia de la transcripción. Dicha sec-ción dice en parte:
“Será deber del taquígrafo, al ser requerido por el Attorney General, el fiscal de distrito, o por cualquier persona, parte en un *657pleito en que se hayan tomado notas taquigráficas, «proporcionar co-pia escrita en máquina de los autos (récords), o de cualquier parte de los mismos, por la cual tendrá derecho a recibir, además de su sueldo, diez centavos como honorarios por cada cien palabras, que habrá de satisfacer la parte que solicite aquélla, cuya suma habrá de cargarse como costas de la causa a la parte vencida en juicio.”
Por tanto, no liay copia oficial de los autos hasta que el taquígrafo haya radicado su transcripción. No puede ha-ber transcripción hasta que ésta haya sido radicada y na-die tiene derecho a nada excepto a una copia de la trans-cripción escrita en maquinilla ya hecha parte de los autos.
Es cierto que la corte tiene derecho a regular la con-ducta de sus funcionarios, pero es entendido necesariamente que la corte no puede controlar todos los asuntos de sus fun-cionarios. De acuerdo con la misma ley invocada por el peticionario para que sean reducidos los honorarios del ta-quígrafo, éste no tenía deber alguno de suministrar una', copia de su transcripción hasta que no la hubiera’ radicado; en la corte.
Hasta ahora he asumido, de conformidad con el peticio-nario, que el demandado, el taquígrafo en este, caso, desem-peñaba sus deberes más o menos por virtud de la Ley de 10 de marzo de 1904 que meramente requiere del taquígrafo que radique la transcripción taquigráfica de las declaracio-nes verbales tomadas por él. En aquel entonces, para los fines de la apelación, la prueba presentada a la corte podría ser incorporada a los autos solamente mediante una expo-sición del caso o de un pliego de excepciones. Por tanto, para aquel tiempo la transcripción taquigráfica sólo era un medio por el cual las partes podían guiarse para proseguir su apelación, para fundamentar una moción de nuevo juicio o- para su argumentación.
Sin embargo, en este caso no puede haber duda de que los servicios fueron prestados en la preparación de la trans-cripción taquigráfica para ser usada en sustitución de un pliego de excepciones o de la exposición del caso, que es la *658forma dispuesta por la Ley No. 27 de 1917. Según esa ley el taquígrafo tiene deberes adicionales distintos a los im-puesto sle por la Ley de 1904. De acuerdo con la ley posterior se exige que el taquígrafo entre otras cosas no sola-mente tome las declaraciones verbales, según lo requería la Ley de 1904, sino que transcriba todas las resoluciones, ac-tos o manifestaciones de la corte, así como todas las obje-ciones y excepciones de los abogados en cuestiones o mate-rias que con la misma se relacionen, y que además baga una copia de todos los documentos ofrecidos y admitidos como prueba. En otras palabras, los deberes impuestos por la ley más reciente se basan en un sistema distinto. Si se examina la ley de 1917 se verá que no contiene un arancel de honorarios, y al actuar de acuerdo con ella podría ima-ginarse que el taquígrafo no queda obligado en la misma forma en que lo estaba por la tarifa contenida en la ley anterior. Las consideraciones que be becbo en este párrafo no se me ocurrieron basta después de baber sido resuelto este caso.
Si la transcripción taquigráfica se preparó, según supuso la corte inferior, con motivo de un contrato privado entre las partes y no de acuerdo con ninguna de las leyes que de-finen los deberes de los taquígrafos, entonces existe menos razón para un procedimiento sumario por parte de la corte.
El examen que be becbo de las autoridades, me lleva a la convicción, y éste ba sido el principal fundamento de mi disentimiento, de que en ausencia de una ley específica con-cediéndoles autoridad, por lo general las cortes no ordena-rán a sus funcionarios a devolver dinero que ban cobrado ilegalmente, sino que dejarán a las partes que aleguen sus derechos por medio de un pleito, de una orden para mos-trar causa y de ejecución. 35 Cyc. 1858; 37 Cyc. 528 et seq; San Francisco v. Mulcrevy, 113 Pac. 339.
La cita de 15 Corpus Juris 316, Sección 783, mencionada por la mayoría de esta corte no tiende a sostener un pro-cedimiento sumario. El contexto de esa cita sólo quiere *659decir que la parte puede recurrir a uua moción u orden para mostrar causa y que no tiene necesariamente que en-tablar una acción independiente. El recurso a seguir es por medio de ejecución y no mediante una orden para que el funcionario devuelva el dinero. Según interpreto la cita, ésta no tiene por objeto el que se dicte una orden especí-fica para que se devuelva el dinero y para que en caso de no ser obedecida el funcionario pueda ser castigado por desacato.
Me parece que el inciso 5° del artículo 7 del Código de Enjuiciamiento Civil en que se fundó esta corte es dema-siado general y que no es lo suficientemente específico para que cubra este caso. El objeto de dicho artículo es regla-mentar la conducta oficial de sus funcionarios y no toda su conducta. Ciertamente que este artículo no abarca los de-beres no definidos por la ley.
Al igual que lo hizo la corte inferior me abstengo de comentar la conducta del taquígrafo, pero por las razones que preceden disiento de la opinión de la mayoría.